Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 1 of 10 PageID# 175



                  IN THE UNITED STATES DISTRICT COURT FOI
                             EASTERN DISTRICT OF VIRGINIA                  jlf' I          1 8 2020 [Uj'
                                       Alexandria Division                  1   TitnK us uistrjctcduhi
 Gamal Jones,
        Petitioner,

 V.                                                                 l:20cv251(CMH/TCB)

 J. Andrews,
        Respondent.

                                   MEMORANDUM OPINION

        Federal inmate Gamal Jones("Jones" or "petitioner") filed a 28 U.S.C. § 2241 petition

 for a writ of habeas corpus alleging that the Bureau of Prisons("BOP")violated his due process

 rights by failing to provide him with a copy of a Discipline Hearing Officer's("DHO")report in

 a timely fashion following a hearing, which resulted in his administrative appeal being

 dismissed. Respondent filed a motion to dismiss [Dkt. No. 9], with a brief in support and

 exhibits, and provided petitioner with the notice required by Local Rule 7(K.) and Roseboro v.

 Garrison. 528 F.2d 309(4th Cir. 1975). [Dkt. No. 9-1]. For the reasons stated below,

 respondent's motion to dismiss shall be granted, and the underlying petition dismissed.

                                         I. Background'

        On June 27, 2019, petitioner was charged with a violation of BOP Disciplinary Code 199,

 most like 108 - disruptive conduct(greatest) most like possession of a hazardous tool

 (cellphone), respectively, for conduct occurring on April 25, 2019. Dkt. No. 10-1 at 3. Section

 11 ofthe Incident Report states that on April 25, 2019 a black cellphone was recovered from a

 trash can in an upstairs bathroom at FCI-Petersburg's Delaware Hall and submitted for

 examination to the Forensic Laboratory. The Forensic Laboratory issued a report on June 27,



'Jones is presently detained at FCI-Petersburg and has a release date of July 17, 2022. Dkt. No.
 10 at 2.
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 2 of 10 PageID# 176
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 3 of 10 PageID# 177
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 4 of 10 PageID# 178
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 5 of 10 PageID# 179
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 6 of 10 PageID# 180
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 7 of 10 PageID# 181
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 8 of 10 PageID# 182
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 9 of 10 PageID# 183
Case 1:20-cv-00251-CMH-TCB Document 11 Filed 08/18/20 Page 10 of 10 PageID# 184
